Case 2:18-cv-00491-JRG-RSP Document 303 Filed 06/10/20 Page 1 of 6 PageID #: 9955




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

     UNILOC 2017, LLC,
                                                      C.A. Nos. 2:18-cv-00491, -00492, -00496,
            Plaintiff,                                -00499, -00501, -00502, -00504, -00548, -
                                                      00550, -00551, -00552, -00553
     v.
                                                     JURY TRIAL DEMANDED
     GOOGLE LLC,

            Defendant.


                   JOINT STIPULATION FOR STAY PENDING TRANSFER

          On June 8, 2020, the Court ordered Case No. 2:18-cv-00504 transferred and noted that all

  active remaining Uniloc cases would also be transferred to the Northern District of California.

  (Dkt. 308.) Pursuant to Local Rule CV-83-b, there is a 21-day period for that transfer to occur.

  Plaintiff Uniloc 2017 LLC (“Uniloc”) and Defendant Google LLC (“Google”) hereby stipulate to

  a stay of all remaining case activities and deadlines, including but not limited to responses to

  pending motions for summary judgment, depositions, source code inspection or other ordered

  discovery activity, in the above-captioned cases until that transfer is complete and the Northern

  District of California has set a schedule.

          IT IS HEREBY STIPULATED.




   Dated: June 10, 2020                             Respectfully submitted by:


                                                    /s/ Scott W. Breedlove, with permission by
                                                    Michael E. Jones
                                                    E. Leon Carter
                                                    Texas Bar No. 03914300
                                                    Scott W. Breedlove
Case 2:18-cv-00491-JRG-RSP Document 303 Filed 06/10/20 Page 2 of 6 PageID #: 9956



                                        Texas Bar No. 00790361
                                        Linda R. Stahl
                                        Texas Bar No. 00798525
                                        Joshua J. Bennett
                                        Texas No. 24059444
                                        Bradley D. Liddle
                                        Texas Bar No. 24074599
                                        Minghui Yang
                                        Texas Bar No. 2409148
                                        Monica Litle
                                        Texas Bar No. 24102101
                                        CARTER ARNETT PLLC
                                        8150 N. Central Expy, Ste. 500
                                        Dallas, Texas 75206
                                        Telephone No. (214) 550-8188
                                        Facsimile No. (214) 550-8185
                                        lcarter@carterarnett.com
                                        sbreedlove@carterarnett.com
                                        lstahl@carterarnett.com
                                        jbennett@carterarnett.com
                                        bliddle@carterarnett.com
                                        myang@carterarnett.com
                                        mlitle@carterarnett.com

                                        James L. Etheridge
                                        Texas State Bar No. 24059147
                                        Ryan S. Loveless
                                        Texas State Bar No. 24036997
                                        Brett A. Mangrum
                                        Texas State Bar No. 24065671
                                        Travis Lee Richins
                                        Texas State Bar No. 24061296
                                        ETHERIDGE LAW GROUP, PLLC
                                        2600 E. Southlake Blvd., Suite 120 / 324
                                        Southlake, Texas 76092
                                        Telephone: (817) 470-7249
                                        Facsimile: (817) 887-5950
                                        Jim@EtheridgeLaw.com
                                        Ryan@EtheridgeLaw.com
                                        Brett@EtheridgeLaw.com
                                        Travis@EtheridgeLaw.com

                                        ATTORNEYS FOR PLAINTIFF




                                        2
Case 2:18-cv-00491-JRG-RSP Document 303 Filed 06/10/20 Page 3 of 6 PageID #: 9957



                                        /s/ Michael E. Jones
                                        Michael E. Jones
                                        State Bar No. 10929400
                                        mikejones@potterminton.com
                                        E. Glenn Thames, Jr.
                                        State Bar No. 00785097
                                        glennthames@potterminton.com
                                        Patrick C. Clutter
                                        State Bar No. 24036374
                                        patrickclutter@potterminton.com
                                        POTTER MINTON, P.C.
                                        110 N. College Ave., Suite 500
                                        Tyler, Texas 75702
                                        Tel: (903) 597-8311

                                        Attorneys for Defendant Google LLC
                                        2:18-cv-491, -492, -496, -499, -502, -504, -550,
                                        -551, -552, -553

                                        Tharan Gregory Lanier
                                        Michael C. Hendershot
                                        JONES DAY
                                        1755 Embarcadero Road
                                        Palo Alto, CA 94303
                                        Tel: (650) 739-3939
                                        tglanier@jonesday.com
                                        mhendershot@jonesday.com

                                        Tracy A. Stitt
                                        JONES DAY
                                        51 Louisiana Avenue NW
                                        Washington, DC 20001
                                        Tel: (202) 879-3641
                                        tastitt@jonesday.com

                                        Sasha Mayergoyz
                                        smayergoyz@jonesday.com
                                        JONES DAY
                                        77 W. Wacker Drive
                                        Chicago, IL 60601
                                        Telephone: (312) 782-3939

                                        Sanjiv P. Laud
                                        slaud@jonesday.com
                                        JONES DAY
                                        90 South Seventh Street, Suite 4950
                                        3
Case 2:18-cv-00491-JRG-RSP Document 303 Filed 06/10/20 Page 4 of 6 PageID #: 9958



                                        Minneapolis, MN 55402
                                        Tel: (612) 217-8879

                                        Attorneys for Defendant Google LLC
                                        2:18-cv-499, -502, -552

                                        Robert Unikel
                                        robertunikel@paulhastings.com
                                        Michelle Marek Figueiredo (IL Bar #6297112)
                                        michellemarek@paulhastings.com
                                        Matthew Richard Lind (IL Bar #6327241)
                                        mattlind@paulhastings.com
                                        John A. Cotiguala (IL Bar #6311056)
                                        johncotiguala@paulhastings.com
                                        PAUL HASTINGS LLP
                                        71 South Wacker Dr., 45th Floor
                                        Chicago, IL 60606
                                        Main: 312-499-6000
                                        Facsimile: (312) 499-6100

                                        Elizabeth Louise Brann (CA Bar #222873)
                                        elizabethbrann@paulhastings.com
                                        Ariell Nicole Bratton (CA Bar #317587)
                                        ariellbratton@paulhastings.com
                                        PAUL HASTINGS LLP
                                        4747 Executive Drive, 12th Floor
                                        San Diego, CA 92121
                                        Telephone: (858) 458-3000
                                        Facsimile: (858) 458-3005

                                        Robert Laurenzi (NY Bar #3024676)
                                        robertlaurenzi@paulhastings.com
                                        PAUL HASTINGS LLP
                                        200 Park Avenue, 26th Floor
                                        New York, NY 10166
                                        Telephone: (212) 318-6000
                                        Facsimile: (212) 318-6100

                                        Christopher W. Kennerly (TX Bar #795077)
                                        chriskennerly@paulhastings.com
                                        PAUL HASTINGS LLP
                                        1117 South California Avenue
                                        Palo Alto, CA 94304
                                        Telephone: (650) 320-1800
                                        Facsimile: (650) 320-1900

                                        4
Case 2:18-cv-00491-JRG-RSP Document 303 Filed 06/10/20 Page 5 of 6 PageID #: 9959



                                        Grant N. Margeson (CA Bar #299308)
                                        grantmargeson@paulhastings.com
                                        PAUL HASTINGS LLP
                                        101 California Street Forty-Eighth Floor
                                        San Francisco, California 94111
                                        Telephone: (415) 856-7000
                                        Facsimile: (415) 856-7100

                                        Attorneys for Defendants Google LLC
                                        2:18-cv-491, -492, -501, -550, -551

                                        Michael A. Berta
                                        (California Bar No. 194650)
                                        Michael.berta@arnoldporter.com
                                        Arnold & Porter, 10th Floor
                                        Three Embarcadero Center
                                        San Francisco, CA 94111-4024
                                        Tel: 415-471-3100
                                        Fax: 415-471-3400

                                        David Caine (California Bar No. 218074)
                                        David.Caine@arnoldporter.com
                                        Telephone: (650) 319-4710
                                        Bonnie Phan (California Bar No. 305574)
                                        Bonnie.Phan@arnoldporter.com
                                        Telephone: (650) 319-4543
                                        Michael Nguyen
                                        michael.nguyen@arnoldporter.com
                                        Telephone: (650) 319-4718
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        3000 El Camino Real
                                        Five Palo Alto Square, Suite 500
                                        Palo Alto, CA 94306-3807

                                        Nicholas Lee (California Bar No. 259588)
                                        Nicholas.Lee@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        777 South Figueroa Street
                                        44th Floor
                                        Los Angeles, CA 90017-5844
                                        Telephone: (213) 243-4156

                                        Nicholas Nyemah (DC Bar No. 1005926)
                                        Nicholas.Nyemah@arnoldporter.com
                                        Telephone: (202) 942-6681
                                        Paul Margulies (DC Bar No. 1000297)
                                        5
Case 2:18-cv-00491-JRG-RSP Document 303 Filed 06/10/20 Page 6 of 6 PageID #: 9960



                                        Paul.Margulies@arnoldporter.com
                                        Telephone: (202) 942-6990
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        601 Massachusetts Ave., NW
                                        Washington, DC 20001-3743

                                        Mark Samartino (Illinois No. 6313889)
                                        Mark.Samartino@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        70 West Madison Street
                                        Suite 4200
                                        Chicago, IL 60602-4321
                                        Telephone: (312) 583-2437

                                        Attorneys for Defendant Google LLC
                                        2:18-cv-504

                                        David Perlson
                                        davidperlson@quinnemanuel.com
                                        Charles K. Verhoeven
                                        charlesverhoeven@quinnemanuel.com
                                        Antonio Sistos
                                        antoniosistos@quinnemanuel.com
                                        Quinn Emanuel Urquhart & Sullivan, LLP
                                        50 California St., 22nd Floor
                                        San Francisco, CA 94111
                                        Telephone: (415) 875-6344
                                        Facsimile: (415) 875-6700

                                        Deepa Acharya
                                        deepaacharya@quinnemanuel.com
                                        Quinn Emanuel Urquhart & Sullivan, LLP
                                        1300 I Street NW, Suite 900 20005
                                        Washington, D.C. 20005-4107
                                        Tel: (202) 538-8107
                                        Fax: (202) 538-8100

                                        Attorneys for Defendant Google LLC
                                        2:18-cv-553




                                        6
